Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Otis Faust appeals the district court’s order accepting the recommendation of the magistrate judge and dismissing without prejudice Faust’s 42 U.S.C. § 1983 (2006) complaint. On appeal, we confine our review to the issues raised in the informal brief. See 4th Cir. R. 34(b). In his brief, Faust fails to challenge the district court’s dispositive ruling that he did not exhaust administrative remedies. Accordingly, we find that Faust has forfeited appellate review of that issue and affirm the district court’s order. We deny Faust’s motion for a transcript at government expense and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.